Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made this 4th day of February,
2019 and shall be effective as of January 1, 2019, by and between Global GP LLC,
a Delaware limited liability company (the “Company”), and Matthew Spencer (the
“Executive”).

 

WHEREAS, in 2018 the Company employed the Executive as the Chief Accounting
Officer of the Company and the Executive also served as the Chief Accounting
Officer of Global Partners LP, a Delaware limited partnership (the
“Partnership”) of which the Company is the general partner; and

 

WHEREAS, the Company and the Executive have negotiated mutually agreeable terms
for the Executive’s continued employment by the Company for a term of three
years commencing as of January 1, 2019.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the sufficiency of which the Company and the
Executive each acknowledges, the Company and the Executive hereby agree as
follows:

 

1.                                      Employment and Term of Employment.

 

(a)                                 Subject to the terms of this Agreement, the
employment term hereunder will commence as of January 1, 2019 (the “Effective
Date”) and continue through December 31, 2021.  So long as the Executive is then
employed by the Company, the Company and the Executive agree to begin
discussions concerning the renewal of this Agreement in the second calendar
quarter of 2021, with the objective of reaching a final agreement regarding such
renewal by the end of December 2021.  Absent the receipt by either party from
the other party of a notice not to renew this Agreement as provided in
Section 1(b) below (and so long as the Executive has remained employed by the
Company hereunder), the term of this Agreement shall be automatically extended
from December 31, 2021 through April 15, 2022 to allow for finalization of new
short-term and long-term incentive payment plans.

 

(b)                                 Either the Company or the Executive may
provide the other with prior written notice of its or his desire not to renew
this Agreement, delivered in accordance with Section 20 (“Notice”) at least
ninety (90) days in advance of January 1, 2022, in which case this Agreement
shall terminate at 11:59 p.m. on December 31, 2021 and the Executive shall
receive the compensation set forth in Section 7(e) below.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 1, either the Company or the Executive may terminate the
Executive’s employment with the Company at any time, subject to the terms and
conditions of Section 7 hereof.

 

(d)                                 The term that the Executive is employed
hereunder (as it may be extended and/or renewed) is referred to herein as the
“Term.”

 

2.                                      Position and Duties.  During the Term,
the Company shall employ the Executive as the Chief Accounting Officer of the
Company, or in such other positions as the parties mutually

 

--------------------------------------------------------------------------------



 

agree.  The Executive shall have such powers and duties and responsibilities as
are customary to such position and as are assigned to the Executive by the Board
of Directors of the Company (the “Board”) and/or the Chief Financial Officer of
the Company in connection with the Executive’s service as Chief Accounting
Officer of the Company and of the Partnership.  The Executive’s employment shall
also be subject to the policies maintained and established by the Company that
are of general applicability to the Company’s employees, as such policies may be
amended from time to time.

 

3.                                      Other Interests; Non-Competition and
Non-Solicitation.

 

(a)                                 During the Term, the Executive shall devote
his full time, attention, energies and business efforts during normal business
hours to his duties and responsibilities as the Chief Accounting Officer of the
Company and of the Partnership and its subsidiaries.  The Partnership and its
subsidiaries are sometimes hereinafter referred to collectively as the
“Partnership Group”.  During the Term, except as otherwise restricted by the
non-competition covenants set forth in Annex I attached hereto and incorporated
herein by reference, the parties recognize and agree that the Executive may
engage in other business activities that do not conflict with the business and
affairs of the Company or of the Partnership or interfere with the Executive’s
performance of his duties and responsibilities hereunder.  Additionally, the
covenants set forth in Annex I shall apply to the Executive from the Date of
Termination according to the terms set forth on Annex I.

 

(b)                                 The Executive, in entering into this
Agreement, hereby agrees and acknowledges that the restrictions and covenants
set forth in Annex I are consonant with public policy, and fair and reasonable
provisions for the protection of the Company’s and its affiliates’ legitimate
business interests including, without limitation, the protection of confidential
information, trade secrets, goodwill and the business contacts which the
Executive has established and developed, and will establish and develop, in the
course of performing his duties for the Company and its affiliates.  The
Executive further acknowledges and agrees that the non-competition restrictions
set forth in Annex I are supported by fair and reasonable consideration
independent from continuation of employment, and notice of the non-competition
agreement set forth herein was provided to Executive at least ten (10) business
days before the applicable non-competition restrictions were to be effective. 
The Executive has the right to consult with counsel prior to signing this
Agreement and entering into the non-competition restrictions set forth herein,
and the Executive expressly acknowledges and agrees that he has had sufficient
opportunity to do so prior to his entry into this Agreement.  The Executive
further acknowledges and agrees that: (i) the non-competition restrictions set
forth in Annex I are no broader than necessary to protect the legitimate
business interests of the Company, including the protection of its trade
secrets, confidential information, and goodwill, and (ii) the geographic reach
of the restrictions on Executive’s business activity set forth in Annex I are
consistent with the geographic area in which the Executive will have provided
services on behalf of the Company or its affiliates.  The Executive also agrees
that the Company’s legitimate business interests could not be adequately
protected through an alternative restrictive covenant other than the
non-competition restrictions set forth in Annex I.  The Executive and the
Company further agree that the non-competition restrictions set forth in Annex I
are supported by mutually agreed upon consideration set forth herein, which
consideration includes the Garden Leave Payment (as defined in Annex I).  For
the avoidance of doubt, the Executive is a sophisticated businessperson who has
entered into the non-competition restrictions

 

2

--------------------------------------------------------------------------------



 

set forth herein knowingly and voluntarily, and the Executive represents that
such restrictions are compliant in all respects with the Massachusetts
Noncompetition Agreement Act, M.G.L. c. 149, §24L.

 

4.                                      Duty of Loyalty; Indemnification.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership Group. In keeping with such duty, the Executive shall, during the
Term, make full disclosure to the Company of all business opportunities
pertaining to the business of the Company or of the Partnership or any of its
subsidiaries and, during the Term, shall not appropriate for the Executive’s own
benefit business opportunities concerning the business of the Company, the
Partnership or any of its subsidiaries, except as otherwise permitted by the
non-competition covenants set forth in Annex I or as consented to in writing by
the Board.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s fourth amended and restated limited liability company agreement, as
amended and/or restated from time to time, and by applicable law, against all
costs, charges and expenses, including without limitation, attorney’s fees,
incurred or sustained by the Executive in connection with any claim against
Executive and in connection with any action, suit or proceeding to which the
Executive may be made a party by reason of being an officer, director or
employee of the Company or of the Partnership or any of its subsidiaries. In
connection with the foregoing, the Executive will be covered under any liability
insurance policy that protects the other officers and directors of the Company,
subject to the terms and conditions of such policies.

 

5.                                      Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as the Chief Accounting Officer of the
Company and while serving as the Chief Accounting Officer of the Partnership,
the Executive shall perform his obligations hereunder in, or within forty (40)
miles of, Waltham, Massachusetts.

 

6.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Executive
shall be paid an annualized base salary of $275,000.00, subject to increase at
any time during the Term and at the commencement of the renewal term (if any),
if so determined by the Compensation Committee of the Board (the “Compensation
Committee”), it being acknowledged by the Executive that the Compensation
Committee shall have the authority, but not the obligation, to increase the
Executive’s base salary, however the Compensation Committee shall not decrease
the Executive’s base salary without the Executive’s consent. The Executive’s
base salary, as may be increased in accordance with this Section 6(a), is
hereafter referred to as “Base Salary”. The Base Salary shall be paid in equal
installments pursuant to the Company’s customary payroll policies and procedures
in force at the time of payment, but in no event less frequently than monthly.

 

(b)                                 Bonus.  From time to time during the Term,
the Executive may receive a cash bonus (a “Bonus”) in an amount to be determined
at the discretion of the Compensation

 

3

--------------------------------------------------------------------------------



 

Committee.  Each Bonus hereunder, if any, shall be paid to the Executive no
later than March 15 of the calendar year immediately following the calendar year
in which such Bonus is earned.

 

(c)                                  Incentive Compensation.

 

(i)                                     During each calendar year that the
Executive is employed hereunder, the Executive shall participate in the annual
short-term incentive compensation plan set forth in Exhibit A hereto (the
“STIP”), and the Executive’s target for the 2019 STIP shall be set at
$200,000.00, subject to increase for subsequent STIP(s), if so determined by the
Compensation Committee.

 

(ii)                                  During the Term, the Executive shall
participate in any long-term incentive plan(s) made available to the Company’s
officers or other employees, subject to the terms of such plans (if any) and
such additional criteria as the Compensation Committee may determine from time
to time.  The methodology for determining availability of awards to executive
officers under such long-term incentive plan(s) is described in Exhibit B
hereto.

 

(iii)                               The Executive shall be paid any STIP payment
earned by him for calendar year 2018, which payment, if any, will be provided to
the Executive at the time that 2018 STIP payments are paid to the other Named
Executive Officers.

 

(d)                                 Reimbursements.  During the Term, the
Company shall pay or reimburse the Executive for all reasonable expenses
incurred by the Executive on business trips, and for all other business and
entertainment expenses reasonably incurred or paid by him during the Term in the
performance of his services under this Agreement, in accordance with past
practice and with the Company’s expense reimbursement policy as in effect from
time to time, upon presentation of expense statements or vouchers or such other
supporting documentation as the Company may reasonably require.

 

(e)                                  Fringe Benefits.  During the Term, the
Executive shall be entitled to participate in the Company’s health insurance,
401(k) and other benefit plans in accordance with Company policies and on the
same general basis as other executives of the Company.  During the Term, the
Company also will provide the Executive with additional fringe benefits
consistent with benefits that have been provided to him under prior arrangements
and in accordance with past practice, and with such other benefits as may be
approved by the Compensation Committee.

 

(f)                                   Vacation.  During the Term (including the
renewal period, if any), the Executive shall be granted 30 days of paid vacation
for each calendar year with any unused vacation days to be subject to the
Company’s standard vacation policy with respect to the carryover or payment for
any such unused vacation days.

 

7.                                      Separation from Service.

 

(a)                                 In General.  If the Executive’s employment
is terminated for any reason, he (or his estate) shall be paid on the Date of
Termination (i) all amounts of Base Salary due and owing up through the Date of
Termination, (ii) any earned but unpaid Bonus, (iii) all

 

4

--------------------------------------------------------------------------------



 

reimbursements of expenses appropriately and timely submitted, and (iv) any and
all other amounts, including vacation pay, that may be due to him as of the Date
of Termination (the “Accrued Obligations”).  Additionally, the Executive shall
be entitled to retain the following items currently supplied to him by the
Company: (i) iPad; and (ii) smartphone, including all information contained on
the smartphone and the then current telephone number for such smartphone, it
being acknowledged and agreed by the Executive that all information contained on
the smartphone shall remain subject to the provisions of Section 9 below.
Promptly following the Date of Termination, the Executive shall return to the
Company all confidential and proprietary information of the Company in his
possession.

 

(b)                                 Termination Due to the Death or Disability
of Executive.  The Executive’s employment hereunder shall be terminated
automatically upon the death or Disability of the Executive.  The Company shall
pay or distribute to the Executive (or his estate) upon his termination under
this Section 7(b) on the Date of Termination or as soon as reasonably practical
(but no more than ten days) thereafter:

 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary (determined as of the Date of Termination) multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan, as determined by the Compensation Committee, and (b) the amounts
of cash and/or securities due as a result of the automatic vesting of the
Executive’s interests in grants that have been awarded to the Executive under
the Global Partners LP Long-Term Incentive Plan and the Global Partners LP 2018
Long-Term Cash Incentive Plan, to the extent accelerated vesting is not
prohibited under the vesting provisions of the then awarded and unvested grants,
plus

 

(v)                                 the Company shall pay the monthly amounts
due for all group health, dental, life, disability, vision and similar insurance
premiums on behalf of the Executive and his spouse and dependents, if any, for
18 months following the Date of Termination.

 

(c)                                  Termination by the Company Without Cause or
by the Executive for Reasons Constituting Constructive Termination.  The
Executive’s employment hereunder may be terminated by the Company without Cause
or by the Executive for reasons constituting Constructive Termination.  The
Company shall pay or distribute to the Executive (or his estate) upon his
termination under this Section 7(c) on the Date of Termination or as soon as
reasonably practical (but no more than ten days) thereafter:

 

5

--------------------------------------------------------------------------------



 

(i)                                     the Accrued Obligations, plus

 

(ii)                                  a lump sum payment of an amount equal to
his Base Salary determined as of the Date of Termination multiplied by 200%,
plus

 

(iii)                               an amount equal to the target incentive
amount under the then applicable Short-Term Incentive Plan as set forth on
attached Exhibit A for the fiscal year including the Date of Termination,
multiplied by 200%, plus

 

(iv)                              the Executive’s interests in the Company’s
long-term incentive plans, including, but not limited to, (a) the pro-rated cash
incentive amount, if any, earned under the Long-Term Performance-Based Cash
Incentive Plan, as determined by the Compensation Committee, and (b) the amounts
of cash and/or securities due as a result of the automatic vesting of the
Executive’s interests in grants that have been awarded to the Executive under
the Global Partners LP Long-Term Incentive Plan and the Global Partners LP 2018
Long-Term Cash Incentive Plan, to the extent accelerated vesting is not
prohibited under the vesting provisions of the then awarded and unvested grants,
plus

 

(v)                                 the Company shall pay the monthly amounts
due for all group health, dental, life, disability, vision and similar insurance
premiums on behalf of the Executive and his spouse and dependents, if any, for
18 months following the Date of Termination, plus

 

(vi)                              Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to the Executive or for the Executive’s benefit pursuant to this
Section 7(c) (“Covered Payments”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code (as defined below),
are not eligible for exemption pursuant to Q/A-6(a)(2) of Treas. Reg. §
1.280G-1, and will be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any interest or penalties with
respect to such excise tax (collectively, the “Excise Tax”), then the Company
shall pay to the Executive, no later than the time the Excise Tax is required to
be paid by the Executive or withheld by the Company, an additional amount (the
“Gross-up Payment”) equal to the sum of the Excise Tax payable by the Executive,
plus the amount necessary to put the Executive in the same after-tax position
(taking into account any and all applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax and any income and
employment taxes imposed on the Gross-up Payment)) that he would have been in if
the Executive had not incurred any tax liability under Section 4999 of the
Code.  Any determination required under this Section 7(c)(vi), including whether
any payments or benefits are Parachute Payments, shall be made by the Company in
good faith. The Executive shall provide the Company with such information and
documents as the Company may reasonably request in order to

 

6

--------------------------------------------------------------------------------



 

make a determination under this Section 7(c)(vi). The Company’s determinations
shall be final and binding on the Company and the Executive; provided, however,
that in the event of a dispute with the Internal Revenue Service, the parties
will revise the determinations as necessary to comply with regulatory
requirements in accordance with the Internal Revenue Service’s interpretations.

 

(d)                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment hereunder for Cause following:
(i) reasonable notice to the Executive setting forth in detail the nature of
such Cause and the date and time established for a hearing before the Board,
which notice shall be deemed reasonable if provided not less than fifteen (15)
business days from the date of such notice, (ii) an opportunity to be heard
before the Board at the conclusion of such notice period, at which the Executive
shall be entitled to representation by counsel, and (iii) a determination by a
majority vote of the Board that the Company has Cause to terminate the
Executive’s employment.

 

(e)                                  Nonrenewal of the Agreement.  If the
Company provides notice to the Executive that the Company elects not to renew
the Agreement at the end of the applicable term, and the Executive does not
continue to serve as the Company’s Chief Accounting Officer following the
expiration of this Agreement pursuant to a different employment agreement with
the Company, the Company shall pay the Executive upon the expiration of the
Agreement, or as soon as reasonably practical (but no more than ten days)
thereafter, any Accrued Obligations plus a lump sum payment equal to 200% of the
Executive’s then Base Salary. Additionally, within ten days following the
Compensation Committee’s determination of the payout earned by the STIP
participants for the year in which the Executive’s employment was terminated,
the Executive shall also receive payment of the performance-based and
discretionary components, if any, of his STIP award for such year.

 

(f)                                   Definitions.

 

(i)                                     For the purposes of this Agreement,
“Cause” shall mean the Executive (A) has engaged in gross negligence or willful
misconduct in the performance of his duties, (B) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or any of its
subsidiaries (including the unauthorized disclosure of any material secret,
confidential and/or proprietary information, knowledge or data of the Company or
any of its subsidiaries); (C) has been convicted of a crime involving fraud or
moral turpitude or any felony or (D) has breached any material provision of this
Agreement or any of the restrictions and covenants set forth in Annex I hereto
other than as a result of the Executive’s inability to perform his obligations
hereunder solely due to his poor physical or mental health.  The Executive must
be provided a written notice from the Company, giving him at least 30 days to
affect a cure of any claimed occurrence under (A), (B) or (D) above that is
capable of being cured, prior to the delivery of any notice described under
Section 7(d)(i) hereof.

 

(ii)                                  “Change in Control” shall occur upon:
(A) the date that any one person, entity or group (other than the successors to
the interests of Alfred

 

7

--------------------------------------------------------------------------------



 

Slifka, and other than Richard Slifka or Eric Slifka or their respective family
members or entities they control, individually or in the aggregate, directly or
indirectly (collectively referred to hereinafter as the “Slifkas”)) acquires
beneficial ownership of the membership interests of the Company that, together
with the membership interests of the Company already owned beneficially by such
person, entity or group, constitutes more than 50% of the total voting power of
the membership interests of the Company; provided, however, if any one person,
entity or group is considered to control, directly or indirectly, more than 50%
of the total voting power of the membership interests of the Company, the
acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
beneficial owners immediately after such transaction or series of related
transactions of at least 50% of the voting power of the entity surviving such
transaction or series of related transactions; or (C) the sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company to a person other than the
Slifkas or any of them. In all respects, the definition of “Change in Control”
shall be interpreted to comply with Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto; provided, however, an interpretation
in compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.

 

(iii)                               “Constructive Termination” means termination
of this Agreement by the Executive as a result of any (A) substantial
diminution, without the Executive’s written consent, in the Executive’s working
conditions consisting of (1) a material reduction in the Executive’s duties and
responsibilities, (2) any change in the reporting structure so that the
Executive no longer reports to the Chief Financial Officer of the Company, her
successor, or the President and CEO of the Company, or (3) a relocation of the
Executive’s place of work further than forty (40) miles from Waltham,
Massachusetts, or (B) a material breach of this Agreement by the Company.  To be
able to terminate his employment with the Company for Constructive Termination,
the Executive must provide notice to the Company of the existence of any of the
conditions set forth in the immediately preceding sentence within 90 days of his
becoming aware of the initial existence of such condition(s), and the Company
must fail to remedy such condition(s) within 30 days of such notice.  In no
event shall the Date of Termination in connection with a Constructive
Termination occur any later than one year following the notice of the existence
of the condition(s) constituting a Constructive Termination hereunder. For
purposes of clarification, Constructive Termination shall not include a change
in reporting structure as a result of the Company becoming a subsidiary of an
unrelated entity, including, without limitation, a change whereby the

 

8

--------------------------------------------------------------------------------



 

Executive is not the chief accounting officer of the acquiring or parent entity
or must report to the chief accounting officer of a currently unaffiliated
parent corporation or entity.

 

(iv)                              “Disability” shall mean a physical or mental
condition which (A) renders the Executive, with or without reasonable
accommodation, unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (B) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, results in the
Executive receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

(g)                                  Notice of Termination.  Any termination or
non-renewal (except due to the death of Executive) by the Company or the
Executive shall be communicated by written Notice of Termination to the other
party hereto.   For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which (i) shall state the effective date of such termination,
(ii) shall indicate the specific termination provision in this Agreement relied
upon and (iii) shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Any such notice shall be provided in accordance
with the requirements of Section 20 hereof.  Any notice of voluntary termination
by the Executive or of termination without Cause by the Company shall be given
60 days in advance of such termination.  Any notice of Constructive Termination
by the Executive shall be given by the Executive within 90 days of his becoming
aware of the existence of the condition upon which the Constructive Termination
is based.

 

(h)                                 Deemed Resignation.  If the Executive’s
employment is terminated for any reason, then such termination shall constitute
an automatic resignation of the Executive as an officer of the Company and each
affiliate of the Company, and, if applicable, an automatic resignation of the
Executive from the Board and from the board of directors of any affiliate of the
Company and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which the Company or
any of its affiliates holds an equity interest and with respect to which board
or similar governing body the Executive serves as the Company’s or such
affiliate’s designee or other representative.

 

(i)                                     Date of Termination.  The “Date of
Termination” shall mean (i) the date of death, if the Executive’s employment is
terminated because of death, (ii) the date the Executive is determined to have a
Disability, if the Executive’s termination is based on his Disability, and
(iii) if the Executive’s employment is terminated for any other reason
(including, without limitation, non-renewal), the date specified in the Notice
of Termination, which date shall be in accordance with the timing rules set out
in (d) or (g) of this Section 7, as applicable. With respect to any compensation
payable under this Agreement that is subject to Section 409A of the Code,
references to the Executive’s Date of Termination or termination of employment
(and variations thereof) shall be deemed to refer only to the Executive’s
“separation from service” within the meaning of Section 1.409A-1(h) of the U.S.
Treasury Regulations, applying the default terms thereof.

 

9

--------------------------------------------------------------------------------



 

(j)                                    Delayed Payments.  Notwithstanding any
other provision with respect to the timing of payments under this Section 7, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee” (within the meaning of Section 409A of the Code, and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which the Executive may become entitled under Section 7 as
a result of his “separation from service” (within the meaning of Section 409A of
the Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

(k)                                 Non-disparagement.  Each of the Company and
the Executive agree not to make any disparaging comments or remarks, orally or
in writing, about the other party following the termination or expiration of
this Agreement.

 

8.                                      Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Section 409A of the Code and
the regulatory guidance thereunder.  If any provision provided herein may result
in the imposition of an additional tax or penalty under the provisions of
Section 409A of the Code, the Executive and the Company agree to amend any such
provision to avoid imposition of any such additional tax, to the extent
possible, in the manner that the Executive and the Company mutually agree is
appropriate to comply with Section 409A of the Code; provided that, to the
extent possible, any such amendment shall minimize any decrease in the payments
or benefits to the Executive contemplated herein.

 

9.                                      Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two years following the Date of Termination, the Executive shall not, without
the written consent of the Board or a person authorized thereby, disclose to any
person, other than an employee of the Company, the Partnership or its
subsidiaries or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
Chief Accounting Officer of the Company including serving as the Chief
Accounting Officer of the Partnership, any secret, confidential and/or
proprietary information, knowledge or data obtained by him while in the employ
of the Company or any of its affiliates with respect to the Company, the
Partnership or any of its subsidiaries and their respective businesses, the
disclosure of which he knows or should know will be damaging to the Company, the
Partnership or any of its subsidiaries; provided however, that such information,
knowledge or data shall not include (i) any information, knowledge or data known
generally to the public (other than as a result of unauthorized disclosure

 

10

--------------------------------------------------------------------------------



 

by the Executive) or (ii) any information, knowledge or data which the Executive
may be required to disclose by any applicable law, order, or judicial or
administrative proceeding.

 

(b)           The Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 9 by the Executive, and the
Company, the Partnership or its subsidiaries shall be entitled to enforce the
provisions of this Section 9 by seeking specific performance and injunctive
relief as remedies for such breach or any threatened breach.  Such remedies
shall not be deemed the exclusive remedies for a breach of this Section 9 but
shall be in addition to all remedies available at law or in equity, including
the recovery of damages from the Executive and his agents.

 

(c)           Notwithstanding the foregoing, nothing herein (or in any other
agreement between the Executive and the Company) shall prevent the Executive
from lawfully, and without obtaining prior authorization from the Company:
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise assisting in
an investigation by the U.S. Securities and Exchange Commission (the “SEC”) or
any other governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to an employee individually from any Governmental Authority; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Authorities relating to a possible violation of law, including
providing documents or other confidential information to Governmental
Authorities; or (iv) receiving an award for information provided to the SEC or
any other Governmental Authority. This Agreement shall not be construed or
applied to require the Executive to obtain prior authorization from the Company
before engaging in any of the foregoing conduct referenced in this Section 9(c),
or to notify the Company of having engaged in any such conduct.  Further,
pursuant to the Defend Trade Secrets Act, the Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is: (A) made (x) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, and (y) solely for the purpose of reporting or investigating a
suspected violation of law; (B) made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal; or (C) protected
under the whistleblower provisions of applicable law. In the event the Executive
files a lawsuit for retaliation by the Company for the Executive’s reporting of
a suspected violation of law, the Executive may (i) disclose a trade secret to
the Executive’s attorney and (ii) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if the Executive (A) files any
document containing such trade secret under seal; and (B) does not otherwise
disclose such trade secret, except pursuant to court order.

 

10.          Payment Obligations Absolute.  Except as specifically provided in
this Agreement, the Company’s obligation to pay the Executive the amounts and to
make the arrangements provided herein shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
the Partnership (including its affiliates) may have against him or anyone else. 
All amounts payable by the Company shall be paid without notice or demand.  The
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and
except as provided in Section 7(c) above, the

 

11

--------------------------------------------------------------------------------



 

obtaining of any such other employment shall in no event effect any reduction of
the Company’s obligations to make the payments and arrangements required to be
made under this Agreement.

 

11.          Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall be limited to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires control of the Company or to which the Company
assigns this Agreement by operation of law or otherwise in connection with any
sale of all or substantially all of the assets of the Company, provided that any
successor or permitted assignee promptly assumes in a writing delivered to the
Executive this Agreement and, in no event, shall any such succession or
assignment release the Company from its obligations hereunder. The Company will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to all or
substantially all of its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

12.          Assignment.  The Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution, or delegate his duties or
obligations hereunder.

 

13.          Governing Law.  The provisions of this Agreement shall be construed
in accordance with, and governed by, the laws of the Commonwealth of
Massachusetts without regard to principles of conflict of laws.  Any dispute
arising out of or relating to this Agreement shall be brought in state or
federal courts, as applicable, in Suffolk County, Massachusetts.

 

14.          Entire Agreement.  The Company and the Executive intend that this
Agreement shall supersede the January 1, 2018 Employment Agreement and that this
Agreement together with (i) the attached Annex I, Exhibit A and Exhibit B
hereto, (ii) those certain Global Partners LP Long-Term Incentive Plan Grants of
Phantom Units to the Executive dated September 23, 2013, August 11, 2014, and
August 16, 2017, and (iii) that certain Global Partners LP 2018 Long-Term Cash
Incentive Plan Award Agreement granted to the Executive and dated October 8,
2018, as amended, constitute the entire agreement of the parties with regard to
the subject matter hereof, and contain all of the covenants, promises,
representations, warranties and agreements between the parties with respect to
such subject matter.  Notwithstanding the foregoing, the Company and the
Executive acknowledge and agree that the restrictions on non-disclosure of
information, non-competition and non-solicitation set forth herein (including in
Section 9 and Annex I herein) shall complement and be in addition to (and not
supersede or replace) any other restrictions upon Executive with respect to
non-disclosure, non-competition or non-solicitation as set forth in any previous
agreement between Executive and the Company or any of its affiliates.  Subject
to the preceding sentence, as of the Effective Date, all understandings and
agreements preceding the

 

12

--------------------------------------------------------------------------------



 

Effective Date and relating to the subject matter hereof are hereby null and
void and of no further force and effect, including, without limitation all prior
employment and severance agreements, if any, by and between the Company and the
Executive; provided that, nothing contained in the foregoing shall be deemed to
supersede or make invalid any prior agreements between the Executive and the
Company concerning long-term incentive plan awards and any agreement by and
between the Executive and the Company, the Partnership or any affiliated entity
or member of the Partnership in his capacity as an interest holder.

 

15.          Modification.  Any modification of this Agreement will be effective
only if it is in writing and signed by the parties hereto.

 

16.          No Waiver.  No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

17.          Severability.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

19.          Withholding of Taxes and Other Employee Deductions.  The Company
may withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

 

20.          Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, or by a nationally
recognized overnight delivery service or mailed by U.S. registered mail, return
receipt requested, postage prepaid, addressed to the parties at their addresses
set forth below, or to such other addresses as either party may have furnished
to the other in writing in accordance herewith except that notices of change of
address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St., Suite 500
Waltham, Massachusetts 02454-9161
Attention: President and Chief Executive Officer and the Chairman of the Board

 

13

--------------------------------------------------------------------------------



 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

21.          Headings.  The section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of January 1,
2019.

 

 

GLOBAL GP LLC

 

 

 

 

By:

/s/ Eric Slifka

 

 

Eric Slifka

 

 

President & CEO

 

 

 

 

Date:

February 4, 2019

 

 

 

 

By:

/s/ Matthew Spencer

 

 

MATTHEW SPENCER

 

 

 

 

Date:

January 31, 2019

 

[Signature Page to 2019-21 Spencer Employment Agreement]

 

15

--------------------------------------------------------------------------------



 

ANNEX I

 

Non-Competition and Non-Solicitation Provisions

 

Non-competition; Non-solicitation.

 

(a)           During the Term, and in the event that the Executive’s employment
is terminated for any reason other than Executive’s death or a termination of
Executive’s employment by the Company without Cause, then for a period of one
(1) year following the Date of Termination (the “Restrictive Period”), the
Executive shall be prohibited from working (as an employee, consultant, advisor,
director or otherwise), engaging in, or acquiring or investing in, any business
having assets engaged in the following businesses in New England and the other
geographic areas in which the Company or any of its affiliates is conducting
business as of the Date of Termination (the “Restricted Businesses”):
(i) wholesale or retail marketing, sale, distribution and transportation of
refined petroleum products, crude oil, renewable fuels (including ethanol and
biofuels), and natural gas liquids (including ethane, butane, propane and
condensates); (ii) the storage of refined petroleum products and/or any of the
other products identified in clause (i) of this paragraph in connection with any
of the activities described in said clause (i); (iii) the retail sale of
convenience store items and sundries and related food service, whether or not
related to the retail sale of refined petroleum products including, without
limitation, gasoline; (iv) bunkering; and (v) any other business in which the
Company or its affiliates (a) becomes engaged during the period Executive is
employed by the Company or any of its affiliates, or (b) is preparing to become
engaged as of the time that Executive’s employment with the Company or any of
its affiliates ends and, with respect to parts (a) and (b) of this clause (v),
the Executive has participated in or obtained Confidential Information about
such business or anticipated business.

 

(b)           As further consideration for the covenants made by the Executive
in part (a) of this Annex I, the Company agrees that, during the Restrictive
Period (so long as the Executive’s employment does not terminate due to the
Executive’s death or a termination of the Executive’s employment by the Company
without Cause), the Company will provide the Executive with a total payment
equal to fifty percent (50%) of the Executive’s highest annualized Base Salary
paid by the Company within the two years preceding the Date of Termination (the
“Garden Leave Payment”), which Garden Leave Payment will be divided into twelve
(12) substantially equal installments, with the first installment being paid on
the Company’s first monthly pay date that follows the Date of Termination and
the remaining eleven (11) installments being paid on the Company’s monthly pay
dates that follow thereafter; provided, however, the Company shall have no
obligation to provide Garden Leave Payments in the event that the Executive
breaches any of the terms of part (a) of this Annex I.

 

(c)           During the Restrictive Period, the Executive also shall not
directly or indirectly solicit any employees, contractors, vendors, suppliers or
customers of the Company or any of its affiliates to cease to be employed by or
otherwise do business with the Company or any of its affiliates, or to reduce
the same, or to be employed or otherwise do business with any Restricted
Business.  Notwithstanding any provision of this Annex I to the contrary, the
Executive may own

 

--------------------------------------------------------------------------------



 

up to 3% of a publicly traded entity that is engaged in one or more of the
Restricted Businesses.  If any court determines that any of the provisions of
this Annex I are invalid or unenforceable, the remainder of such provisions
shall not thereby be affected and shall be given full effect without regard to
the invalid provisions. If any court construes any of the provisions of this
Annex I, or any part thereof, to be unreasonable because of the duration of such
provision or the geographic scope thereof, such court shall have the power to
reduce the duration or restrict the geographic scope of such provision and to
enforce such provision as so reduced or restricted.  Notwithstanding the
foregoing or any other provision of this Annex I, nothing in this Annex I shall
limit the Executive’s ability to perform services in any capacity or invest in
any of the following: (I) money management firm; (II) investment partnership;
(III) investment or private equity firm; or (IV) private equity or other
investment fund; except that if any such firm, partnership or fund referenced in
subsections (I) through (IV) contemplates or makes direct investments in the
Partnership Group or in any Restricted Business, the Executive must recuse
himself and may not personally, in any respect, be actively involved, actively
participate, or directly invest, and must fully comply with the provisions of
this Annex I.

 

The Executive expressly acknowledges and agrees that he had sufficient time (and
at least ten business days) to consider the terms of this Annex I before
entering into this Agreement.

 

Any restrictions on the Executive otherwise prohibited under this Annex I may be
waived only by express written permission of the Conflicts Committee of the
Board.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in (i) the 2019 short-term cash incentive plan
described below, (ii) a 2020 and a 2021 short-term incentive plan, and (iii) in
the event of a renewal term under the Agreement to which this Exhibit A is
attached, the Executive also shall participate in a 2022 STIP.

 

During the first calendar quarter of 2019, the Compensation Committee of the
Board (the “Compensation Committee”) will establish (a) threshold financial
metrics required to be met for any cash incentive amount to be awarded under the
2019 STIP in respect of calendar year 2019 (the “financial metrics”), and (b) a
discretionary cash component for the amount of the cash incentive (if any) to be
awarded under the 2019 STIP regardless of whether the financial metrics
threshold are or are not met or exceeded. The targets, metrics (including any
thresholds) and discretionary component established by the Compensation
Committee shall be set forth in a payout grid for the 2019 STIP. The 2019 STIP
design provides that 50% of the cash incentive amounts (if any) earned for 2019
will be determined by the Compensation Committee based upon the Partnership’s
achievement of the financial metrics, and 50% of the cash incentive amounts (if
any) for 2019 will be determined at the discretion of the Compensation
Committee.  Under the 2019 STIP, the Executive’s “award target” cash incentive
amount is $200,000.00, and his 2019 maximum cash incentive amount is 200% of his
award target amount.

 

During the first calendar quarter of each year following 2019 in which this
Agreement is in effect, the Compensation Committee shall establish (a) threshold
financial metrics required to be met for any cash incentive amount to be awarded
under the STIP in respect of calendar year, and (b) a discretionary cash
component for the amount of the cash incentive (if any) that will be awarded
under the STIP for such calendar year regardless of whether the financial
metrics threshold are or are not met or exceeded.  The targets, metrics
(including any thresholds) and discretionary component established by the
Compensation Committee shall be set forth in a payout grid for the applicable
year. The STIP design for the applicable calendar year shall be developed by the
Compensation Committee in consultation with its compensation consultant.

 

Awards under any STIP provided hereunder, if applicable, shall be paid within 2½
months of the end of the calendar year to which the STIP applies; provided,
however, that if the Partnership has not completed its audited consolidated
financial statements within 2½ months of the end of that fiscal year, the award
shall be paid within 5 business days following completion of the Partnership’s
audited consolidated financial statements for such fiscal year, but in no event
later than September 30 of the year following the end of the applicable fiscal
year; and further provided, that any such payment shall be made in a manner that
is either exempt from, or in compliance with, Section 409A of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto (collectively, “Section 409A”).

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Methodology for Determining Availability of Awards

to Executive Officers under Long-Term Incentive Plan(s)

 

It is the Company’s intention to grant long-term incentive awards to the
Company’s executive officers and certain other officers and employees on an
annual basis, provided that the Partnership’s financial performance is
satisfactory, in the sole discretion of the Compensation Committee.

 

In determining whether, and to what extent and amount, an award is available for
an executive officer for a particular year, the Compensation Committee will use
the methodology described below.

 

A.            The Compensation Committee will start with the then 5-year average
of total direct compensation for the executive officer’s position across the
peer group of companies developed by the Compensation Committee’s compensation
consultant (the “Applicable TDC”).  This will be calculated by the Compensation
Committee’s compensation consultant at the 10th percentile, the 25th percentile,
the median, the average, the 75th percentile and the 90th percentile.

 

B.            The Compensation Committee will then subtract from the Applicable
TDC:

 

(i)                                   The executive officer’s annual Base Salary
for the year for which performance is being evaluated for the proposed award
(the “Performance Year”); plus

(ii)                                The greater of (a) the executive officer’s
STIP target for the Performance Year, or (b) the executive officer’s earned STIP
award in respect of the Performance Year; plus

(iii)                             The sum of all amount(s) under any short-term
bonus and/or other incentive plan(s) that were earned by the Executive for the
Performance Year, which amounts shall not include: (a) any amounts included in
Subsection B.(ii) above, (b) any amounts attributable to the June 2013 and
August 2017 LTIP Unit grants to the Executive, or (c) any portion of the
Long-Term Cash Incentive Plan Award granted to the Executive with respect to
fiscal year 2017 on October 8, 2018.

 

The difference remaining after the subtraction from the Applicable TDC of the
amounts described in Subsections B.(i) through B.(iii) above is the “Maximum
Available Award Amount” for such executive officer under the long-term incentive
plan in respect of the Performance Year.

 

C.            The Compensation Committee will compare the Partnership’s
performance during the Performance Year against the performance of the
Partnership’s peer group of companies for such year, and adjust the Maximum
Available Award Amount for such executive officer to reflect the Partnership’s
relative performance.  For example, if the

 

--------------------------------------------------------------------------------



 

Partnership’s performance is at the median level as compared against the peer
group of companies, then the Compensation Committee would consider awarding the
median amount of the executive officer’s Maximum Available Award Amount, taking
into account the executive officer’s personal performance for such year.

 

D.            The terms of the long-term incentive award, including without
limitation the form of award (cash, stock, phantom units or other), the vesting
period and schedule, the form of grant agreement, etc., in all respects would be
determined by the Compensation Committee in its sole and exclusive discretion.

 

2

--------------------------------------------------------------------------------